 1 McGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorneys
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2700

 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       CASE NO. 2:14-CR-00132-MCE
12                       Plaintiff,                  ORDER GRANTING GOVERNMENT’S MOTION
                                                     FOR EXTENSION
13   v.                                              OF TIME
14   KENNETH M. BELL,
15                       Defendant.
16

17         On December 20, 2019, the Government requested a 18-day extension of time to file a response
18 to Defendant’s pro se motions.

19         IT IS HEREBY ORDERED that the Government’s request for an extension is granted. The
20 Government’s response is now due January 7, 2020.

21         IT IS SO ORDERED.
22 Dated: January 6, 2020

23

24

25
26

27

28
                                                     1
29

30
